Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 30, 2021

                                    No. 04-21-00095-CV

                                   MEAT SUPPLY, LLC,
                                       Appellant

                                              v.

                               510 GOOD LATIMER, LLC,
                                       Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-11151
                        Honorable Angelica Jimenez, Judge Presiding


                                       ORDER

         Appellant’s motion for an extension of time to file its brief is GRANTED. Appellant’s
brief is due on or before May 28, 2021.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court